Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yongsok Choi on 5/17/2022.

The application has been amended as follows: 

1.	(Currently Amended) A vehicle comprising: 
	a display;
	an input device;
	a first imaging device configured to capture one or more images of a bed of the vehicle; and 
	a controller configured to:
	receive a first signal indicating a first activation of the input device; 
	determine whether a speed of the vehicle is greater than a threshold in response to a receipt of the first signal; 
determine whether the vehicle is moving forward; [[and]] 
	instruct the display to display an image of the bed captured by the first imaging device for a first predetermined time in response to determining that the vehicle is moving forward and that the speed of the vehicle is greater than the threshold and in response to the receipt of the first signal; and
	instruct the display to display the image of the bed for a time longer than the first predetermined time in response to determining that the speed of the vehicle is less than the threshold and in response to receipt of the first signal.

2.	(Currently Amended) The vehicle of claim 1, wherein the is configured to:
	instruct the display to display content displayed prior to the image of the bed after the image of the bed is displayed for the first predetermined time.

3.	(Original) The vehicle of claim 2, wherein the content is one of a navigational map, an audio system interface, an image, or a video.

4.	(Original) The vehicle of claim 1, wherein: 
	the image of the bed is a zoomed bed view image, and
	a top boundary of the zoomed bed view image substantially overlaps with a top of a tailgate of the vehicle in the zoomed bed view image.

5.	(Canceled) 

6.	(Currently Amended) The vehicle of claim 1, wherein the is configured to:
	instruct the display to display an image captured by a second imaging device in response to determining that the speed of the vehicle is less than the threshold and in response to receipt of the first signal.

7.	(Original) The vehicle of claim 6, wherein the image captured by the second imaging device is an image of a rear view of the vehicle.

8.	(Currently Amended) The vehicle of claim 1, wherein the is configured to:
	receive a second signal indicating a second activation of the input device after receiving the first signal;
	determine whether a speed of the vehicle is greater than a threshold in response to receipt of the second signal;
	determine whether a time period between a time of the first activation of the input device and a time of the second activation of the input device is greater than a second predetermined time; and
	instruct the display to display the zoomed bed view of the vehicle for the first predetermined time in response to determining that the speed of the vehicle is greater than the threshold, determining that the time period is greater than the second predetermined time, and a receipt of the second signal.

9.	(Currently Amended) The vehicle of claim 8, wherein the is configured to:
	continue displaying a current display without changing to a zoomed bed view in response to determining that the speed of the vehicle is greater than the threshold, determining that the time period is less than the second predetermined time, and in response to the receipt of the second signal.

10.	(Currently Amended) A system for monitoring a bed view of a vehicle, the system comprising:
	one or more processors;
one or more memory modules; and
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the system to:
	receive a first signal indicating a first activation of an input device of the vehicle; 
	determine whether a speed of the vehicle is greater than a threshold in response to a receipt of the first signal; 
determine whether the vehicle is moving forward; [[and]] 
	instruct a display of the vehicle to display an image of [[the]]a bed captured by a first imaging device for a first predetermined time in response to determining that the vehicle is moving forward and that the speed of the vehicle is greater than the threshold and in response to the receipt of the first signal; and
	instruct the display to display the image of the bed for a time longer than the first predetermined time in response to determining that the speed of the vehicle is less than the threshold and in response to receipt of the first signal.

11.	(Original) The system of claim 10, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to:
	instruct the display to display content displayed prior to the image of the bed after the image of the bed is displayed for the first predetermined time.

12.	(Original) The system of claim 11, wherein the content is one of a navigational map, an audio system interface, an image, or a video.

13.	(Original) The system of claim 10, wherein: 
	the image of the bed is a zoomed bed view image, and
	a top boundary of the zoomed bed view image substantially overlaps with a top of a tailgate of the vehicle in the zoomed bed view image.

14.	(Original) The system of claim 10, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to:
	instruct the display to display an image captured by a second imaging device in response to determining that the speed of the vehicle is less than the threshold and in response to receipt of the first signal.

15.	(Original) The system of claim 14, wherein the image captured by the second imaging device is an image of a rear view of the vehicle.

16.	(Original) The system of claim 10, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to:
	receive a second signal indicating a second activation of the input device after receiving the first signal;
	determine whether a speed of the vehicle is greater than a threshold in response to receipt of the second signal;
	determine whether a time period between a time of the first activation of the input device and a time of the second activation of the input device is greater than a second predetermined time; and
	instruct the display to display the zoomed bed view of the vehicle for the first predetermined time in response to determining that the speed of the vehicle is greater than the threshold, determining that the time period is greater than the second predetermined time, and a receipt of the second signal.

17.	(Original) The system of claim 16, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to:
	continue displaying a current display without changing to a zoomed bed view in response to determining that the speed of the vehicle is greater than the threshold, determining that the time period is less than the second predetermined time, and in response to the receipt of the second signal.

18.	(Currently Amended) A method for monitoring a bed view of a vehicle, the method comprising:
	receiving a first signal indicating a first activation of an input device of the vehicle; 
	determining whether a speed of the vehicle is greater than a threshold in response to receipt of the first signal; 
determining whether the vehicle is moving forward; [[and]] 
displaying, on a display of the vehicle, an image of [[the]]a bed captured by a first imaging device for a first predetermined time in response to determining that the vehicle is moving forward and that the speed of the vehicle is greater than the threshold and in response to the receipt of the first signal; and
displaying, on the display of the vehicle, the image of the bed for a time longer than the first predetermined time in response to determining that the speed of the vehicle is less than the threshold and in response to receipt of the first signal.  

19.	(Original) The method of claim 18, wherein: 
	the image of the bed is a zoomed bed view image, and
	a top boundary of the zoomed bed view image substantially overlaps with a top of a tailgate of the vehicle in the zoomed bed view image.

20.	(Original) The method of claim 18, comprising:
	receiving a second signal indicating a second activation of the input device after receiving the first signal;
	determining whether a speed of the vehicle is greater than a threshold in response to receipt of the second signal;
	determining whether a time period between a time of the first activation of the input device and a time of the second activation of the input device is greater than a second predetermined time; and
	displaying the zoomed bed view of the vehicle for the first predetermined time in response to determining that the speed of the vehicle is greater than the threshold, determining that the time period is greater than the second predetermined time, and a receipt of the second signal. 
d signal.


 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a vehicle.  Each independent claim identifies the uniquely distinct feature “determine whether a speed of the vehicle is greater than a threshold in response to a receipt of the first signal; determine whether the vehicle is moving forward; instruct the display to display an image of the bed captured by the first imaging device for a first predetermined time in response to determining that the vehicle is moving forward and that the speed of the vehicle is greater than the threshold and in response to the receipt of the first signal; and instruct the display to display the image of the bed for a time longer than the first predetermined time in response to determining that the speed of the vehicle is less than the threshold and in response to receipt of the first signal." The closest prior arts, Mokashi et al. (US 2016/0107575 A1), Prakah-Asante et al. (US 2017/0327037 A1), and Chundrlik, JR. et al. (US 2011/0057782 A1) disclose the conventional vehicle, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486